              Case 1:20-cv-01321-GSA Document 10 Filed 10/26/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11
       MARCUS J. MOORE,                         1:20-cv-01321-GSA-PC
12
                              Plaintiff,        ORDER DISCHARGING ORDER TO SHOW
13                                              CAUSE
                  v.
14                                              (ECF No. 6.)
       MICHELE DODD, et al.,
15
                              Defendants.
16

17

18

19

20          Marcus J. Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. On September 15, 2020, Plaintiff filed
22   the Complaint commencing this action. (ECF No. 1.)
23          On September 22, 2020, the court issued an order to show cause, requiring Plaintiff to
24   show cause why this case should not be dismissed for failure to exhaust his administrative
25   remedies before filing suit, as shown on the face of the Complaint. (ECF No. 6.) On October
26   21, 2020, Plaintiff filed a response to the court’s order asserting that he exhausted his remedies
27   because he was given the relief he asked for and went to the highest level he could. (ECF No.
28   9.)

                                                     1
                 Case 1:20-cv-01321-GSA Document 10 Filed 10/26/20 Page 2 of 2




 1          While this order is not a finding that Plaintiff has exhausted all of his available
 2   administrative remedies for the claims in this case prior to filing suit, the court does finds that
 3   Plaintiff’s failure to exhaust remedies is no longer clear on the face of the Complaint and
 4   therefore the court shall not resolve this issue at this stage of the proceedings. Albino v. Baca,
 5   747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (where failure to exhaust is clear from face of
 6   complaint, case is subject to dismissal for failure to state a claim under Rule 12(b(6)); Wyatt v.
 7   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s concession to nonexhaustion is a
 8   valid ground for dismissal. . . .”) (overruled on other grounds by Albino, 747 F.3d at 1168-69).
 9   Accordingly, the court’s order to show cause, issued on September 22, 2020, shall be discharged.
10          Based on the foregoing, IT IS HEREBY ORDERED that:
11          1.       The court’s order to show cause, issued on September 22, 2020, is
12                   DISCHARGED; and
13          2.       The court shall screen Plaintiff’s Complaint in due course.
14
     IT IS SO ORDERED.
15

16      Dated:      October 25, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
